Citation Nr: 1813438	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-19 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for blackouts, to include as a result of exposure to ionizing radiation.

2.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for Meyenburg cysts, to include as a result of exposure to ionizing radiation.

3.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for a gastrointestinal condition, to include as a result of exposure to ionizing radiation.

4.  Entitlement to service connection for testicular cysts, to include as a result of exposure to ionizing radiation.

5.  Entitlement to service connection for shingles, to include as a result of exposure to ionizing radiation.

6.  Entitlement to service connection for appendectomy, to include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to May 1972. 

This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew the claims of service connection for testicular cysts, shingles, and appendectomy, all to include as a result of exposure to ionizing radiation, on the record in November 2017; he withdrew the remaining claims on appeal in writing in November 2017.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been received to reopen the previously denied claim for service connection for blackouts, to include as a result of exposure to ionizing radiation, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been received to reopen the previously denied claim for service connection for Meyenburg cysts, to include as a result of exposure to ionizing radiation, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of the appeal of the issue of whether new and material evidence has been received to reopen the previously denied claim for service connection for a gastrointestinal condition, to include as a result of exposure to ionizing radiation, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The criteria for withdrawal of the appeal of the issue of service connection for testicular cysts, to include as a result of exposure to ionizing radiation, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

5.  The criteria for withdrawal of the appeal of the issue of service connection for shingles, to include as a result of exposure to ionizing radiation, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

6.  The criteria for withdrawal of the appeal of the issue of service connection for appendectomy, to include as a result of exposure to ionizing radiation, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran withdrew the claims of service connection for testicular cysts, shingles, and appendectomy, all to include as a result of exposure to ionizing radiation, on the record at the November 2017 Board hearing; he withdrew the appeal of his remaining claims in a subsequent November 2017 written statement submitted via his representative.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding any claim.  Thus, the Board does not have jurisdiction to review his appeal, and it is dismissed.


ORDER

The issue of entitlement to whether new and material evidence has been received to reopen the previously denied claim for service connection for blackouts, to include as a result of exposure to ionizing radiation, is dismissed.

The issue of entitlement to whether new and material evidence has been received to reopen the previously denied claim for service connection for Meyenburg cysts, to include as a result of exposure to ionizing radiation, is dismissed.

The issue of entitlement to whether new and material evidence has been received to reopen the previously denied claim for service connection for a gastrointestinal condition, to include as a result of exposure to ionizing radiation, is dismissed.

The issue of entitlement to service connection for testicular cysts is dismissed.

The issue of entitlement to service connection for shingles is dismissed.

The issue of entitlement to service connection for appendectomy is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


